Judgment affirmed, with costs.' Memorandum: There was ample evidence from which the jury could find that the defendant’s car was being operated at a speed of at least forty-five miles an hour, and had been so operated for more than one-quarter of a mile. Such operation was prohibited by the statute then in effect. (Vehicle and Traffic Law, § 56, subd. 3, as amd. by L. 1945, *1050eh. 210, eff. March 21, 1945.) This was negligence (Martin v. Herzog, 228 N. Y. 164, 168; Homin v. Cleveland & Whitehill Co., 281 N. Y. 484) which, considered in connection with the blowout, and the number of times which the car turned over after the blowout, supports the finding of the jury that plaintiff’s injuries were proximately caused by defendant’s negligence. All concur. (The judgment is for plaintiff and against defendant Picone, and by direction of the court, in favor of defendant Picone over against defendant Mantiene for the same amount, in an automobile negligence action.) Present — Taylor, P. J., MeCurn, Love, Yaughan and Kimball, JJ.